Robinson, J.
— In the case of Costello agt. The Mayor, &c., of The City of New York, * I have recently held that a clerk employed by the common council is not an officer. A person who does not discharge independent duties, but acts by direction of others, and has no power to bind by his own acts, is not an officer (see cases cited in Costello case; The King agt. Dr. Burnell, Carthew, 478; 1 Dillon’s Municipal Corporations, 146; 2 Harrington, 294; 3 Yeates, 300).
The demurrer is sustained, with leave to defendants to amend on payment of costs.

 Which has been recently affirmed by the general term.